EXHIBIT 10.62

 

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

 

  •   Each non-employee director will receive an annual retainer of $15,000

 

  •   Chairman of the Audit Committee will receive an additional annual retainer
of $5,000

 

  •   Each director will be required to receive at least $5,000 of his annual
retainer of $15,000 in the form of shares of the Company’s common stock to be
issued under the Company’s 2004 Restricted Stock Plan (“Restricted Stock
Awards”). The $5,000 of Restricted Stock Awards shall be issued to each
non-employee director on the first business day of each January, beginning
January 2005. The per share price of the Restricted Stock Awards shall be
determined based on the closing sales price of the Company’s common stock on
such date as quoted by the Nasdaq National Market System. The Restricted Stock
Awards shall be issued with no restrictions except for restrictions specified
under applicable state and federal securities laws for the issuance of
unregistered securities.

 

  •   Each director, at his option, may receive such additional Restricted Stock
Awards in lieu of the remaining cash compensation as he shall elect. If a
director elects to receive additional Restricted Stock Awards in lieu of cash,
the Company will issue to the director additional Restricted Stock Awards with a
fair market value equal to the amount of cash compensation that the director
elected to receive in Restricted Stock Awards plus an additional Restricted
Stock Award equal to 25% of the amount of the Restricted Stock Awards issued to
the director. By way of example, if a director elects to receive all of his
annual cash compensation ($10,000) in the form of additional Restricted Stock
Awards, the Company will issue to the director Restricted Stock Awards equal to
$10,000 fair market value plus an additional Restricted Stock Award equal in
fair market value to $2,500. This provision will also apply to the additional
$5,000 to be received by the Audit Committee Chairman.

 

  •   Twenty-five percent (25%) of the cash portion ($10,000 or $15,000 for
Audit Committee Chairman) of the annual compensation (or the issuance of
Restricted Stock Awards in lieu of the cash compensation) shall be paid to the
director on the last business day of each calendar quarter.

 

  •   The annual compensation is payment for each director’s attendance of up to
eight meetings per year, including board and committee meetings. For each
meeting attended by the directors over the annual eight meetings, the directors
will each be paid an additional $500.

 

  •   Directors will be reimbursed for expenses relating to attendance of
meetings.